                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED:



 BRIAN COLEMAN,

                                  Plaintiff,                          18-CV-11819 (RA)
                         v.                                                ORDER
 CITY OF NEW YORK, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

        The Court understands that the parties have reached a settlement agreement in this matter, but

that Plaintiff has yet to execute and return the settlement paperwork sent to him by Defendants.

While Plaintiff is under no obligation to settle this matter with Defendants, he must diligently pursue

his claims or else risk dismissal of this action for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41.

        Accordingly, it is ORDERED that Plaintiff respond to this order no later than July 18, 2021

with a brief letter providing a status update to the Court. If he wishes to pursue the settlement

agreement he reached with Defendants in March, he shall execute and submit that agreement. If he

does not, he shall so inform the Court in his letter. If he does not submit a letter as directed, the

Court may dismiss this action without prejudice pursuant to Rule 41(b).

        Plaintiff is also reminded that it is his responsibility to provide the Court with his contact

information and to update the Court if that information changes.
         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Coleman.

SO ORDERED.

Dated:      June 18, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                       2
